Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claims 1-15 filed on 01/11/2021 are pending.


Claim Objections

Claim 4 objected to because of the following informalities:  a duplicate of claim 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-5, 7, 8, 10 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (“Sugie”) [U.S Patent Application Pub. 2018/0067296 A1 filed on 01/11/2021] in view of Fukunishi (“Fukunishi”) [US 2010/0208944 A1]

Regarding claim 1, Sugie meets the claim limitations as follows:
An endoscope apparatus comprising [Fig. 1, 2: medical observation system (such as endoscope system …)]: an imaging device [Fig. 1, 2: photographing unit 11] that acquires a plurality of images with different focus positions at different timings [Fig. 3: F1, pos1; F2, pos2; … ; F4, pos4; para. 0076-0081]; and a processor including hardware, the processor being configured to align the plurality of images with different focus positions [Fig. 2, 3: alignment unit 32; para. 0056-0061: ‘to align the position of an object’], combine the plurality of images with different focus positions that have been aligned into a single depth of field increased image (e.g. Composite Image C4) to increase a depth of field (e.g. 4x) [Fig. 2, 3; para. 0062-0081: ‘The composition unit 33 generates a latest composite image by compositing the composite image and the photographed image supplied from the alignment unit 32’], obtain a risk index indicating a degree of a risk of occurrence of artifact (i.e. motion blur) [Fig. 2] in the depth of           field increased image (i.e. ‘the last composite image’), and correct the depth of field increased image [para. 0113, 0115: ‘the motion blue can be eliminated by deconvolution of the blur kernel’; ‘the motion blur can also be eliminated from the last composite image’] on a basis of the risk index (i.e. degree of motion blur).
Sugie does not disclose explicitly the following claim limitations (emphasis added):
obtain a risk index indicating a degree of a risk of occurrence of artifact in the depth of field increased image, and correct the depth of field increased image on a basis of the risk index.
However in the same field of endeavor Fukunishi discloses the deficient claim as follows: 
obtain a risk index (i.e. ‘the determined degree of blur D’) indicating a degree of a risk of occurrence of artifact in the depth of field increased image, and correct the depth of field increased image on a basis of the risk index [Fig. 12; para. 0044, 0082-0084: ‘the degree of blur D is calculated … a directional smoothing filter … may be generated in the motion vector direction’].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to include the ‘determined degree of blur D’ for deconvolution of the kernel filter. 


Regarding claim 2, Sugie in view of Fukunishi meets the claim limitations as follows:
[Sugie: para. 0120, 0189; Fukunishi: Fig. 1, 4A, 12; para. 0047, 0061, 0082: Eq. (2)] between the plurality of images with different focus positions.


Regarding claim 3, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 2, the processor detecting the motion vector on a basis of the plurality of images with different focus positions [Sugie: para. 0120, 0189; Fukunishi: Fig. 1, 4A, 12; para. 0047, 0061, 0082: Eq. (2)], and obtaining the risk index on a basis of the motion vector thus detected.
Sugie does not disclose explicitly the following claim limitations (emphasis added):
obtaining the risk index on a basis of the motion vector thus detected.
However in the same field of endeavor Fukunishi discloses the deficient claim as follows: 
obtain a risk index (i.e. ‘the determined degree of blur D’) indicating a degree of a risk of occurrence of artifact in the depth of field increased image, and correct the depth of field increased image on a basis of the risk index [Fig. 12; para. 0044, 0052-0053: ‘reliable and unreliable motion vectors’, para. 0082-0084: ‘the degree of blur D is calculated … a directional smoothing filter … may be generated in the motion vector direction’].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.



Regarding claim 4, all claim limitations are set forth as claim 3 and rejected as per discussion for claim 3.


Regarding claim 5, Sugie meets the claim limitations as follows:
The endoscope apparatus as defined in claim 2, alignment of the plurality of images [Fig. 2, 3, 4: alignment 32; para. 0120-0121: ‘matching the motion represented by the representative vector …to align the position of the photographed image at time t0 being the last composite image with the photographed image at time t1 being the latest photographed image’] with different focus positions being performed with a maximum range [Fig. 7, 8: S31, S37: ‘maximum value?’; para. 0082-0085, 0156, 0160, 0181] in which the alignment is enabled, and the processor calculating the risk index indicating a high risk when a motion amount indicated by the motion vector overwhelms (i.e. ‘the degree of motion detected … is higher than or equal to the threshold … with considerable motion blur’ the maximum range [para. 0192].
Sugie does not disclose explicitly the following claim limitations (emphasis added):
the risk index indicating a high risk when a motion amount indicated by the motion vector overwhelms the maximum range.
However in the same field of endeavor Fukunishi discloses the deficient claim as follows: 
the processor calculating the risk index (i.e. ‘the determined degree of blur D’ or ‘alignment index indicating a degree of position overlap (i.e. motion vector)’) indicating a high risk when a motion amount (i.e. a motion vector) indicated by the motion vector overwhelms the maximum range [Fig. 12; para. 0044, 0050, 0052-0053: ‘the alignment index is largest’].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to include the ‘determined degree of blur D’ for deconvolution of the kernel filter. 


Regarding claim 7, Sugie meets the claim limitations as follows:
The endoscope apparatus as defined in claim 2, the motion vector being detected by obtaining detection evaluation values (i.e. ‘The reliability of the motion detection can be indicated by a value’) [para. 0189] each indicating a correlation (i.e. ‘matching’) [para. 0121, 0187-0189: ‘similarity ’] between the plurality of images with different focus positions and detecting a detection evaluation value (i.e. ‘reliability of the motion detection … is less than or equal to a threshold’) [para. 0187-0189] indicating a highest correlation in a detection range, and the on a basis of any one of difference information (i.e. SAD) [para. 0187-0189] and ratio information between the detection evaluation value indicating the highest correlation and a detection evaluation value indicating a second highest correlation.


Regarding claim 8, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, the processor calculating contrast values (i.e. ‘focus score’) of the plurality of images with different focus positions [Sugie: para. 0263: ‘The focus score can be indicated by … the degree of contrast’; para. 0270: ‘the focus position is shifted in the order of positions (i.e. focus positions)  .. by the contrast AF method’], and calculating the risk index (i.e. the degree of the motion blur indicating high motion blur when out-of-focus) indicating a high risk when a contrast value is smaller than (i.e. out-of-focus) a given threshold value [para. 0270-0271, 0276: ‘in-focus position P6’ when ‘the focus score has the maximum value. It’s obvious to understand that a high degree of motion blur when the focus score has smaller contrast value].
Sugie does not disclose explicitly the following claim limitations (emphasis added):
calculating the risk index indicating a high risk when a contrast value is smaller than a given threshold value.
However in the same field of endeavor Fukunishi discloses the deficient claim as follows: 
(i.e. ‘the reliability of the motion vector is low) when a contrast value is smaller than a given threshold value (i.e. a low-contrast area) [para. 0052].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to include the ‘determined degree of blur D’ for deconvolution of the kernel filter. 



Regarding claim 10, Sugie meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, the processor obtaining the risk index (i.e. degree of motion blur) [See rejection of claim 1 limitation “obtain a risk index”] with an entire region of the depth of field increased image as a target [Fig. 3, 4, 5 show alignment process of entire region of photographed image F#N, F#N+1].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to include the ‘determined degree of blur D’ for deconvolution of the kernel filter.


Regarding claim 14, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.


Regarding claim 15, all claim limitations are set forth as claim 1 in the form of “A non-transitory information storage a program’ and rejected as per discussion for claim 1.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (“Sugie”) [U.S Patent Application Pub. 2018/0067296 A1 filed on 01/11/2021] in view of Fukunishi (“Fukunishi”) [US 2010/0208944 A1] further in view of Yamazaki (“Yamazaki”) [US 2011/0069199 A1]

Regarding claim 6, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 2, a plurality of motion vectors being detected for at least one of the plurality of images [Sugie: para. 0120, 0189; Fukunishi: Fig. 1, 4A, 12; para. 0047, 0061, 0082: Eq. (2)], and the processor calculating the risk index [See rejection of the risk index in claim 1 and claim 2] on a basis of a correlation between the plurality of motion vectors.
Sugie does not disclose explicitly the following claim limitations (emphasis added):
the processor calculating the risk index on a basis of a correlation between the plurality of motion vectors.

the processor calculating the risk index on a basis of a correlation (i.e. ‘motion vectors match each other among at least a predetermined number of blocks’) between the plurality of motion vectors [para. 0237].
Sugie, Fukunishi and Yamazaki are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Yamazaki as motivation to correlate motion vectors so as to perform alignment. 


Claims 9, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (“Sugie”) [U.S Patent Application Pub. 2018/0067296 A1 filed on 01/11/2021] in view of Fukunishi (“Fukunishi”) [US 2010/0208944 A1] further in view of Ichiki (“Ichiki”) [US 2017/0206640 A1]

Regarding claim 9, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, the processor obtaining the risk index [See rejection of claim 1 limitation “obtain a risk index”] with a partial region [para. 0189: ‘detect a motion vector in block matching. It’s obvious] of the depth of field increased image as a target.

the processor obtaining the risk index with a partial region of the depth of field increased image as a target.
However in the same field of endeavor Ichiki discloses the deficient claim as follows: 
the processor obtaining the risk index with a partial region (i.e. an object region) of the depth of field increased image as a target [para. 0028-0030: ‘an object region detecting’ for ‘a blur correction step’].
Sugie, Fukunishi and Ichiki are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Ichiki as motivation to detect an object region for a blur correction step. 



Regarding claim 11, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, the processor performing a correction process [Fig. 2, 3: motion blur elimination 42] of replacing at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions [Fig. 3, 4, 5: composite image] on a basis of the risk index.

the processor performing a correction process of replacing at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions on a basis of the risk index.
However in the same field of endeavor Ichiki discloses the deficient claim as follows: 
the processor performing a correction process [Fig. 11: S6: perform blur correction] of replacing at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions on a basis of the risk index [para. 0018, 0030, 0080: ‘to replace a pixel value … undergone the blur correction’].
Sugie, Fukunishi and Ichiki are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Ichiki as motivation to replace a pixel value for a blur correction step. 


Regarding claim 13, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 11, the processor performing a highlighting process [Fig. 2, 3: motion blur elimination 42] on at least a region of any one of the plurality of images with different focus positions [Fig. 3, 4, 5: composite image] to be used to replace the depth of field increased image, and [Fig. 2, 3: motion blur elimination 42] of replacing at least one pixel or more in the depth of field increased image [Fig. 3, 4, 5: composite image] with the one of the plurality of images applied with the highlighting process on a basis of the risk index.
Neither Sugie nor Fukunishi does not disclose explicitly the following claim limitations (emphasis added):
the processor performing a highlighting process on at least a region of any one of the plurality of images with different focus positions to be used to replace the depth of field increased image, and performing a correction process of replacing at least one pixel or more in the depth of field increased image with the one of the plurality of images applied with the highlighting process on a basis of the risk index.
However in the same field of endeavor Ichiki discloses the deficient claim as follows: 
the processor performing a highlighting process [Fig. 5, 6, 9; para. 0018, 0019: Marker 20; ‘calculating a blur correction amount on the basis of … the detected marker’] on at least a region of any one of the plurality of images with different focus positions to be used to replace [para. 0018, 0030, 0080: ‘to replace a pixel value … undergone the blur correction’] the depth of field increased image, and performing a correction process [Fig. 11: S6: perform blur correction] of replacing at least one pixel or more [para. 0018, 0030, 0080: ‘to replace a pixel value … undergone the blur correction’] in the depth of field increased image with the one of the plurality of images applied with the highlighting process on a basis of the risk index.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Ichiki as motivation to replace a pixel value for a blur correction step. 



Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (“Sugie”) [U.S Patent Application Pub. 2018/0067296 A1 filed on 01/11/2021] in view of Fukunishi (“Fukunishi”) [US 2010/0208944 A1] further in view of Park et al. (“Park”) [US 2012/0188394 A1]

Regarding claim 12, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, the processor performing a correction process [Fig. 2, 3: motion blur elimination 42] of blending at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions [Fig. 3, 4, 5: composite image] on a basis of the risk index.
Neither Sugie nor Fukunishi does not disclose explicitly the following claim limitations (emphasis added):
blending at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions on a basis of the risk index.
However in the same field of endeavor Park discloses the deficient claim as follows: 
the processor performing a correction process [Fig. 7; para. 0016-0018] of blending at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions on a basis of the risk index [Fig. 7; para. 0016-0018: ‘alpha-blending the boundary between the subject portion and the background portion’].
Sugie, Fukunishi and Park are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Park as motivation to blend the boundary between the subject portion and the background portion for a blur correction step. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488